Citation Nr: 1616954	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-07 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1962 and from June 1962 to January 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with the Veteran's request for a videoconference hearing.  See 38 C.F.R. § 20.700.  The Veteran requested a Travel Board hearing at the RO in Montgomery, Alabama in his March 2014 substantive appeal.  In a February 2015 statement, the Veteran requested a videoconference hearing so as to expedite the appeal.  Such a hearing was scheduled for April 2016.  In March 2016, however, the Veteran notified VA that he had moved to Georgia, and requested that his videoconference hearing be rescheduled at the RO in Atlanta, Georgia.

Accordingly, the case is REMANDED for the following action:

1.  Transfer jurisdiction from the RO in Montgomery, Alabama to the RO in Atlanta, Georgia.

2.  Schedule the Veteran for a Board of Veterans' Appeals videoconference hearing at the earliest available opportunity.  Appropriate notice to the Veteran's representative shall be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




